Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 1 of 8
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 31, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       GERARDO ARIAS,                  § CIVIL ACTION NO.
                Plaintiff,             § 4:20-cv-01450
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       ZACHRY LLC, et al,              §
                Defendants.            §

                      MEMORANDUM AND OPINION
                     GRANTING MOTION TO REMAND
           The motion by Plaintiff Gerardo Arias to remand this action
       to Texas state court is granted. Dkt 20.
                1. Background
           Arias sustained personal injuries while working at a chemical
       plant in Freeport, Texas owned by Defendant Olin Corporation.
       He alleges that a pipeline unintentionally pressurized and
       exploded, throwing him from the scaffolding on which he was
       working and causing him serious injuries.
           Arias initially filed suit in April 2019 in Texas state court
       against Olin, Defendant Zachry LLC, and Zachry Industrial, Inc,
       asserting claims for negligence and gross negligence. Arias alleged
       that Zachry LLC and Zachry Industrial designed the safety
       policies at the plant.
           Arias is a Texas citizen and the Zachry entities are Texas
       corporations. Olin is a Virginia corporation with its principal
       place of business in Missouri. It removed the action to federal
       court, asserting that the Zachry entities were improperly joined.
       Arias sought remand, while requesting voluntary dismissal
       without prejudice in the alternative. Such dismissal was entered.
       A condition of dismissal was that any later-filed lawsuit would
       upon removal be designated as related to the initial action and
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 2 of 8




       transferred to this Court. See generally Arias v Zachry LLC,
       No 19-cv-01635, Dkt 43.
            Arias then filed this lawsuit in Texas state court. Dkt 1-3. He
       again named Olin and Zachry LLC, while also adding Defendants
       JV Industrial Companies Ltd, BrandSafway, LLC, BrandSafway
       Services, LLC, BrandSafway Industries, LLC, and BrandSafway
       Solutions, LLC. And he again alleges that Zachry LLC was
       responsible for design of safety policies at the plant. He also
       alleges that JV Industrial is an affiliate of Zachry LLC that was
       primarily responsible for work direction and supervision at the
       Olin plant. And he alleges that the BrandSafway entities
       defectively constructed the scaffolding from which he fell.
            Olin removed, again asserting improper joinder of
       Zachry LLC. Dkt 1 at ¶ 4. Arias later voluntarily dismissed both
       Olin and JV Industrial. See Dkts 18, 24. That leaves Zachry LLC
       and the BrandSafway entities. The latter are incorporated in
       Delaware and Georgia. But with Zachry LLC remaining as a
       Texas corporation, Arias again moved to remand. Dkt 20.
                 2. Legal standard
            Diversity jurisdiction under 28 USC § 1332 requires
       complete diversity. Strawbridge v Curtiss, 7 US 267 (1806).
       Improper joinder occurs when a plaintiff seeks to defeat diversity
       jurisdiction in the federal courts by joining a party who isn’t a
       proper defendant. See generally Charles Alan Wright and
       Arthur R. Miller, Federal Practice and Procedure § 3723.1 (West 4th
       ed 2010). Where found, the improperly joined party must be
       dismissed without prejudice—and the case remains in federal
       court. International Energy Ventures Management, LLC v United
       Energy Group, Ltd, 818 F3d 193, 209 (5th Cir 2016).
            A defendant can demonstrate improper joinder in one of two
       ways. See Smallwood v Illinois Central Railroad Co, 385 F3d 568, 573
       (5th Cir 2004, en banc). One is to show that the plaintiff
       committed “actual fraud” when alleging the jurisdictional facts.
       Actual fraud in this regard requires the movant to show that the
       plaintiff has concealed or knowingly made false representations
       regarding a party’s citizenship or the amount in controversy. For
       example, see Cantor v Wachovia Mortgage, FSB, 641 F Supp 2d 602,




                                        2
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 3 of 8




       607 (ND Tex 2009), citing Black’s Law Dictionary (West 8th ed
       2004). That isn’t at issue here.
            The other is to conclusively prove the plaintiff’s inability “to
       establish a cause of action against the non-diverse party in state
       court.” Smallwood, 385 F3d at 573. This means that the movant
       must show “that there is no reasonable basis for the district court
       to predict that the plaintiff might be able to recover against an in-
       state defendant.” Ibid. The question, in essence, is whether the
       claims against the subject defendant could survive a motion to
       dismiss under Rule 12(b)(6).
            The federal pleading standard thus pertains to analysis in this
       regard. See International Energy Ventures, 818 F3d at 204. Motion
       practice under Rule 12(b)(6) requires the district court to “focus
       on the complaint.” Mumfrey v CVS Pharmacy, Inc, 719 F3d 392,
       401 (5th Cir 2013). But where it appears “a complaint states a
       claim that satisfies 12(b)(6), but has misstated or omitted discrete
       facts that would determine the propriety of joinder,” courts have
       discretion to “pierce the pleadings and conduct a summary
       inquiry.” Smallwood, 385 F3d at 573. To be sure, this isn’t license
       to undertake a wide-ranging review. District courts may look
       beyond the pleadings only in circumstances where they can
       “identify the presence of discrete and undisputed facts that would
       preclude plaintiff’s recovery against the in-state defendant.” Id
       at 573–74. This is so because summary inquiry “carries a heavy
       risk” of entering into the merits of the dispute instead of
       conducting a “simple and quick” check on jurisdiction. Id at 574.
            As such, the facts on inquiry must be both simple to prove
       and sufficient to fully resolve the question of potential liability of
       the subject defendant. Id at 574 n 12, citing Travis v Irby, 326 F3d
       644, 648–49 (5th Cir 2003). By contrast, summary inquiry isn’t
       appropriate where the subject facts are disputed, where their
       proof is complicated, or where they wouldn’t decisively resolve
       the potential for liability. See Cumpian v Alcoa World Alumina,
       LLC, 910 F3d 216, 220–21 (5th Cir 2018).
            Limited discovery may at times be appropriate in relation to
       summary inquiry. But it “should not be allowed except on a tight
       judicial tether, sharply tailored to the question at hand, and only
       after a showing of its necessity.” Smallwood, 385 F3d at 574. This




                                         3
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 4 of 8




       means that narrow and targeted discovery is permissible where
       the district court is confident that it will uncover a simple answer
       to a binary, dispositive question. See Guillory v PPG Industries, Inc,
       434 F3d 303, 310–12 (5th Cir 2005). But where the issue of
       improper joinder presents factual issues that are complicated or
       unclear, the action should be remanded. See Davidson v Georgia-
       Pacific, LLC, 819 F3d 758, 767–68 (5th Cir 2016), citing McKee v
       Kansas City Southern Railway Co, 358 F3d 329, 334 (5th Cir 2004).
             A heavy burden rests upon the party asserting improper
       joinder to prove it. McDonal v Abbott Laboratories, 408 F3d 177,
       183, quoting Griggs v State Farm Lloyds, 181 F3d 694, 701 (5th Cir
       1999); see also Cuevas v BAC Home Loans Servicing, LP, 648 F3d
       242, 249 (5th Cir 2011). Any “contested factual issues and
       ambiguities of state law” must be resolved in favor of remand.
       Allen v Wal-Mart Stores, LLC, 907 F3d 170, 184 (5th Cir 2018),
       quoting Gasch v Hartford Accident & Indemnity Co, 491 F3d 278, 281
       (5th Cir 2007), in turn citing Guillory, 434 F3d at 308; see also
       African Methodist Episcopal Church v Lucien, 756 F3d 788, 793
       (5th Cir 2014).
                 3. Analysis
             The parties agree that Zachry LLC is the corporate parent of
       JV Industrial, and further, that JV Industrial and Olin entered
       into a master-services agreement by which JV Industrial would
       manage projects at Olin’s plant. Dkt 20 at 2. They agree about
       little beyond that.
             Arias argues that Zachry LLC makes hiring decisions for all
       of its subsidiaries (including JV Industrial) and designs safety
       policies and directs its subsidiaries to implement them. Dkt 20
       at 2, 8; Dkt 27 at 3–5. According to Arias, Zachry LLC designed
       the inadequate safety policies that allowed the pipeline explosion
       to occur under the supervision of and implementation by
       JV Industrial. Dkt 1-3 at 3.
             To the contrary, Zachry LLC and the BrandSafway entities
       argue that Zachry LLC is just a holding company, incapable of
       designing or implementing anything. See Dkt 25 at 5, 8; Dkt 26
       at 6–7. They urge a summary inquiry into the precise corporate
       identity and operations of Zachry LLC, offering an affidavit by
       David Schwab, Zachry LLC Senior Vice President. Dkt 25-1.



                                         4
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 5 of 8




       He flatly avers that Zachry LLC is a holding company with no
       employees, no customers, and no service contracts. He says that
       Zachry LLC, Zachry Industrial, and JV Industrial are separate
       entities, but that they and “their respective affiliates are branded
       as part of the ‘Zachry Group’ and utilize the trademarked green
       ‘ZACHRY’ letterhead.” Id at 2. Schwab further avers that
       Zachry LLC had no service contract with Olin, didn’t employ
       Arias, and didn’t ever have “the ability to direct, control, or
       oversee” his work. Ibid.
            Arias submits evidence to the contrary from public records,
       including registered corporate entities from the Texas Secretary
       of State’s website. These show that Zachry LLC operates in part
       under the fictitious name of Zachry Group, LLC. Dkt 27-3 at 2.
       Arias also points to a website denominated only as “Zachry
       Group,” with no apparent specification of either Zachry Group
       LLC or Zachry LLC, but with description of various operations
       and subsidiaries of “Zachry Group.” See Dkt 27-4. And that
       website is replete with references solely to the indistinct entity of
       “Zachry,” including a page devoted to “Zachry’s commitment to
       safety.” Id at 6; see also id at 2, 8, 13. Arias suggests by this that
       Zachry LLC is itself operating within and atop, and certainly as
       part of, Zachry Group, contradicting assertion that it is
       exclusively a holding company. He also seeks further discovery
       in this regard, arguing that it would be unfair to resolve the
       improper joinder question on the sole basis of what he
       characterizes as a self-serving affidavit. Dkt 27 at 7–11.
            The Brandsafway entities surreply, “While the Secretary of
       State documents attached by Plaintiff tend to show that
       Zachry, LLC operates under the fictitious name ‘Zachry Group,
       LLC,’ the conclusion cannot be drawn from this that all activity
       of the ‘Zachry Group’ is performed by Zachry, LLC.” Dkt 40 at
       4–5. And Zachry LLC offers a supplemental affidavit by Schwab,
       who now admits that Zachry LLC “has officers and managers
       responsible for the governance of the company” (although
       continuing to maintain that it “has no employees”), while further
       attesting that “Zachry Group” is only a brand name and that
       Zachry Group LLC is a “non-operational legal entity that exists
       to preserve the ‘Zachry Group’ brand name.” Dkt 42-1 at 3.




                                         5
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 6 of 8




            Those are both exceedingly weak counters, with the former
       actually implying that at least some activity of the Zachry Group is
       performed by Zachry LLC. But more important to present
       purposes, they serve to flag that a genuine factual dispute exists
       which will require genuine discovery to unpack. This necessarily
       makes it inappropriate to resolution on the limited inquiry
       permissible here.
            The Fifth Circuit in Smallwood identified certain “prototypical
       cases” that are appropriate to summary inquiry. For instance, two
       such examples are whether an in-state doctor did in fact treat, or
       an in-state pharmacist did in fact fill a prescription for, the in-
       state plaintiff as patient. 385 F3d at 574 n 12, citing Travis,
       326 F3d at 648–49. Those are the types of narrow inquiry on a
       binary factual point that necessarily resolve whether the plaintiff
       can “establish a cause of action against the non-diverse party in
       state court.” Smallwood, 385 F3d at 573, quoting Travis, 326 F3d
       at 647.
            What Defendants put at issue here isn’t that. The Zachry
       entities and group of companies may of course arrange their
       businesses in any way that they see fit, as allowed by law. But
       those arrangements aren’t transparent and require explanation.
       Indeed, the Brandsafway entities acknowledge that the evidence
       establishes that there are “dozens of entities with the name
       ‘Zachry’ and with the same address as Zachry, LLC.” Dkt 40 at 5
       (citing Texas Secretary of State website). Whether the apex
       company of that interlocking group dictates policy or has
       otherwise taken action potentially leading to tort liability is a very
       different question than whether a doctor did or didn’t actually see
       and treat a patient. Arias is entitled to get to the bottom of the
       issue and determine the precise nature and role of Zachry LLC
       within this corporate structure. And that isn’t readily apparent—
       due mainly to the way the Zachry entities have chosen to array
       and present themselves.
            This situation is more akin to Cumpian v Alcoa World Alumina,
       LLC, where the Fifth Circuit found summary inquiry
       inappropriate. 910 F3d 216 (5th Cir 2018). Plaintiff there
       sustained severe burns while working at a chemical plant and
       sued his employer and several of its contractors for negligence.




                                         6
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 7 of 8




       Defendants argued that an in-state contractor was improperly
       joined upon submission of evidence that the employer had a
       policy prohibiting contractors from performing the type of work
       that caused the at-issue injuries. Id at 218–19. The Fifth Circuit
       concluded that the district court erred in conducting a summary
       inquiry, reasoning that even if that assertion about the employer’s
       policy was true, it would only cut against plaintiff’s negligence
       claim—not disprove it altogether. Id at 220–21.
            Summary inquiry is inappropriate here for much the same
       reason. The factual dispute as to the business activities of
       Zachry LLC and its place within the overall Zachry organization
       isn’t by its nature a narrow one. And it isn’t a matter of alter-ego
       analysis, as asserted by Zachry LLC. Dkt 26 at 5–6; see also
       Dkt 25 at 6–7. Arias directly asserts that Zachry LLC “imple-
       ments all the hiring for its portfolio of companies” and
       “implements and improves the safety practices and policies that
       guide its companies.” Dkt 1-3 at 2. And he isn’t required to accept
       at face value assertions like those made by Schwab in his affidavit.
       Dkt 25-1. Rather, he would plainly be entitled to the production
       of a number of document categories in addition to depositions to
       test the veracity of the affidavit. This is so because corporate
       capacity and attributable action can be a nuanced inquiry. For
       example, see Meyer v Holley, 537 US 280, 285 (2003); Burlington
       Industries, Inc v Ellerth, 524 US 742, 756 (1998); see also James D.
       Cox and Thomas Lee Hazen, Treatise on the Law of Corporations
       §§ 7.13, 7.17, 8.18 (West 3d ed 2010); Restatement (Second)
       of Agency § 219 (ALI 1958).
            Smallwood permits limited factual inquiry only where discrete
       sources can yield direct, undisputed, dispositive answers as to the
       potential for liability of an in-state defendant. Such inquiry isn’t
       appropriate here. And without it, Defendants can’t meet their
       heavy burden to prove improper joinder.
            The claim as pleaded by Arias against Zachry LLC thus
       remains. All parties acknowledge that its presence in this action
       destroys diversity. The case must be remanded.
                 4. Conclusion
            The motion to remand by Plaintiff Gerardo Arias is
       GRANTED. Dkt 20.




                                        7
Case 4:20-cv-01450 Document 48 Filed on 03/31/21 in TXSD Page 8 of 8




           This case is REMANDED to the 55th Judicial District Court
       of Harris County, Texas.
           The Clerk of Court is DIRECTED to provide a copy of this
       Opinion to the District Clerk for Harris County, Texas.
           Two motions for summary judgment remain pending for
       resolution by the state court on remand, if it determines in its
       discretion to address them. See Dkts 3, 30.
           SO ORDERED.


           Signed on March 31, 2021, at Houston, Texas.




                                   Hon. Charles Eskridge
                                   United States District Judge




                                      8
